ORDER

PER CURIAM.
Movant, Michael Shanks, appeals from the denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. Movant was charged by information with one count of forcible sodomy, Section 566.060 RSMo Supp.1993, and one count of forcible rape, Section 566.030 RSMo Supp.1993. A jury found movant guilty of forcible sodomy, but a mistrial was declared on the count for forcible rape because the jury was unable to reach a verdict. Movant was sentenced as a persistent sex offender to a term of thirty years. This court affirmed his conviction. (See State v. Shanks, 945 S.W.2d 44 (Mo.App. *4961997)). Movant filed an amended motion under Rule 29.15 for post-conviction relief that the motion court denied. Movant appeals from the denial of his 29.15 motion. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).